PER CURIAM.
The petitioner, an English teacher in a Santa Rosa County middle school, seeks a writ of prohibition preventing the Professional Practices Council from sending an “assistance reviewer” to petitioner’s classroom to evaluate her teaching. The principal at petitioner’s school requested the assistance reviewer (an English teacher in a Leon County middle school) to observe, report on petitioner’s strengths and weaknesses in the classroom and suggest ways to improve petitioner’s teaching. The review was not for disciplinary or dismissal purposes. Petitioner asserts there was no statutory authority for the PPC’s actions. We agree with the PPC that, since no proceeding has been held or is threatened to be held, and since the PPC is not wielding any quasi-judicial power in the acts complained of, there is no basis for issuing a writ of prohibition. See State ex rel. Swearingen v. Railroad Commissioners, 79 Fla. 526, 84 So. 444 (1920).
The suggestion for writ of prohibition is denied.
ERVIN and LARRY G. SMITH, JJ., concur.
BOOTH, J., dissenting with opinion.